        Case 2:87-cr-00085-JAM Document 3 Filed 03/29/21 Page 1 of 2


1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    ERIC V. KERSTEN, Bar #226429
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
5    Telephone: (559) 487-5561
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   ) Case No. 2:87-cr-00085 JAM
                                                 )          2:87-cr-00205 JAM
12           Plaintiff,                          )
                                                 ) APPLICATION AND ORDER
13   vs.                                         ) APPOINTING COUNSEL
                                                 )
14   BRUCE MAURICE PHYTILA,                      )
                                                 )
15          Defendant.                           )
                                                 )
16                                               )
17          Defendant, Bruce Maurice Phytila, through the Federal Defender for the Eastern District
18   of California, hereby requests appointment of counsel for assistance in seeking early termination
19
     of his probation on the two cases mentioned above.
20
            On September 10, 1987, Mr. Phytila was sentenced to 5 years of probation at the Eastern
21
     District of California in Sacramento. He began serving his probation upon his release on August
22
23   19, 2016 and was referred to our office by his probation officer here in Fresno, California. Mr.

24   Phytila submits the attached Financial Affidavit as evidence of his inability to retain counsel at

25   this time. Therefore, after reviewing Mr. Phytila Financial Affidavit, it is respectfully
26
     recommended that Assistant Federal Defender be promptly appointed.
27
28
        Case 2:87-cr-00085-JAM Document 3 Filed 03/29/21 Page 2 of 2


1           DATED: March 26, 2021                          /s/ Eric V Kersten
                                                           ERIC V. KERSTEN
2                                                          Assistant Federal Defender
3                                                          Branch Chief, Fresno Office

4
                                                ORDER
5
            Having satisfied the Court that the defendant is financially unable to retain counsel at this
6
     time, the Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.
7
8
9
     DATED: March 26, 2021                           /s/ John A. Mendez
10
                                                     THE HONORABLE JOHN A. MENDEZ
11                                                   UNITED STATES DISTRICT COURT JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
